Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

This Office action has been issued in response to amendment filed on 01/27/2021. 
Claims 5-6, 10, 14 and 16 are cancelled.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given subsequent to a telephone interview with Carl J. Pellegrini on 03/15/2021.


AMENDMENTS TO THE CLAIMS

The following is the list of claims that were amended:

Claim 1.	(Currently Amended) An information processing apparatus, comprising:

at least one search reception part for receiving a search condition from a user;
at least one memory configured to store instructions and the plurality of objects; and
at least one processor configured to execute the instructions, to perform:
calculating a similarity score indicating a similarity with respect to the search condition for individual one of the plurality of objects;
selecting a similar object from the plurality of objects based on the similarity scores, the similar object being similar to a search target object specified by the search condition;
calculating a diversity score indicating a dissimilarity of an individual object other than the similar object, among the plurality of objects with respect to the similar object;
selecting a representative result object, from the plurality of objects based on the similarity score and the diversity score; and
presenting the representative result object to the user;
the instructions further comprising:
calculating, for an individual one of the plurality of features, a representation power indicating an importance of an individual feature and an independence power indicating that a certain feature cannot be estimated from another feature based on a correlation between the features; and 
calculating the diversity score of an individual feature based on the representation power, the independence power, and the similarity score of the individual feature.


Claim 8.	(Currently Amended)  An information processing apparatus, comprising:
at least one data acquisition part for acquiring a plurality of objects;

at least one memory configured to store instructions and the plurality of objects; and
at least one processor configured to execute the instructions, to perform:
calculating a representation power indicating an importance of an individual feature extracted from an individual one of the plurality of objects;
calculating an independence power indicating that a certain feature cannot be estimated from another feature based on a correlation between the features;
calculating a similarity score of an individual one of the plurality of object based on a search condition from a user, the similarity score being indicating how much the object matches the search condition;
calculating a diversity score indicating a difference from another object among the plurality of objects based on the representation power, the independence power, and the similarity score of the individual object; and
selecting a representative result from the plurality of objects based on the diversity scores;
the instructions further comprising:
calculating, for an individual one of the plurality of features, a representation power indicating an importance of an individual feature and an independence power indicating that a certain feature cannot be estimated from another feature based on a correlation between the features; and 
calculating the diversity score of an individual feature based on the representation power, the independence power, and the similarity score of the individual feature.


Claim 9.	(Currently Amended):  An information processing method executed by an apparatus that comprises at least one data acquisition part for acquiring a plurality of objects and at least one search reception part for receiving a search condition from a user, comprising:
calculating a similarity score indicating a similarity with respect to the search condition for an individual one of the plurality of objects;
selecting a similar object from the plurality of objects based on the similarity scores, the similar object being similar to a search target object specified by the search condition;
calculating a diversity score indicating a dissimilarity of an individual object other than the similar object, among the plurality of objects with respect to the similar object;
selecting a representative result object, from the plurality of objects based on the similarity score and the diversity score; and
presenting the representative result object to the user;
the method further comprising:
calculating, for an individual one of the plurality of features, a representation power indicating an importance of an individual feature and an independence power indicating that a certain feature cannot be estimated from another feature based on a correlation between the features; and 
calculating the diversity score of an individual feature based on the representation power, the independence power, and the similarity score of the individual feature.

Allowance

Claims (1-4, 7), 8 and (9, 11-13, 15) are allowable.

Reason for Allowance

The cited arts of record, Murakami et al. US Patent Application Publication US 20190012716 Al (hereinafter Murakami) teaches processing search requests and selecting content based on different type of scores. 
Claims (1-4, 7), 8 and (9, 11-13, 15) are allowable. Independent claims 1, 8 and 9 are allowable because the prior arts of record do not teach receiving a search condition from a user and calculating a similarity score, calculating a diversity score, calculating a representation power indicating an importance of an individual feature and an independence power indicating that certain feature cannot be estimated from another feature and selecting a representing result object from a plurality objects based the above scores. 
The cited arts of record, Murakami et al. US Patent Application Publication US 20190012716 Al (hereinafter Murakami) do not explicitly disclose, teach, or suggest the claimed limitations of:
calculating a similarity score indicating a similarity with respect to the search condition for individual one of the plurality of objects;
selecting a similar object from the plurality of objects based on the similarity scores, the similar object being similar to a search target object specified by the search condition;
calculating a diversity score indicating a dissimilarity of an individual object other than the similar object, among the plurality of objects with respect to the similar object;
selecting a representative result object, from the plurality of objects based on the similarity score and the diversity score; and
presenting the representative result object to the user;
the instructions further comprising:
calculating, for an individual one of the plurality of features, a representation power indicating an importance of an individual feature and an independence power indicating that a certain feature cannot be estimated from another feature based on a correlation between the features; and 
calculating the diversity score of an individual feature based on the representation power, the independence power, and the similarity score of the individual feature.  
 (in combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN MRABI/Examiner, Art Unit 2144